             Case 4:19-cv-01980 Document 1-3 Filed on 05/31/19 in TXSD Page 1 of 1
                                     Harris County Docket Sheet


2019-24308
COURT: 334th
FILED DATE: 4/4/2019
CASE TYPE: Motor Vehicle Accident

                                   MCQUADE, LORIE




                                                                                 P
                                Attorney: MAGENHEIM, ALAN NEIL




                                                                              QJW
                                              vs.




                                                                           Y(
                                BYNOG CARRIERS L L C




                                                                       WNH
                                                                    NXY
                                     Docket Sheet Entries




                                                                 X)
         Date        Comment




                                                                 JX
                                                           WL
                                                       'Z
                                                    S
                                                 NQ^
                                              FW
                                          2
                                        TK
                                     J
                                 KKNH
                               ^4
                           TU
                        (
                      NFQ
                    KNH
                 TK
                :S




2019-24308                                                                               Page 1 of 1

334                                                                            5/31/2019 10:06:53 AM
